      Case 3:20-cv-01335-JPW Document 20 Filed 01/06/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FRANK DIMARCO,                  :   Civil No. 3:20-CV-01335
                                :
        Plaintiff,              :
                                :
        v.                      :
                                :
BOROUGH OF ST. CLAIR, et al.,   :
                                :
        Defendants.             :   Judge Jennifer P. Wilson
                              ORDER
     AND NOW, on this 6th day of January, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED THAT:

  1. Defendants’ motion to dismiss (Doc. 9) is GRANTED IN PART AND

     DENIED IN PART.

  2. Plaintiff’s retaliation claim is DISMISSED WITHOUT PREJUDICE to

     the extent that it is based on the August 3, 2019 incident in which Plaintiff

     damaged his vehicle, and to the extent that it is raised against Defendant

     Tomko based on Plaintiff’s May 20, 2019 Facebook post. Dismissal of the

     retaliation claim is otherwise denied.

  3. Plaintiff’s municipal liability claim is DISMISSED WITHOUT

     PREJUDICE.

  4. Count II of Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

     with respect to Defendants Tomko and Dempsey.



                                         1
     Case 3:20-cv-01335-JPW Document 20 Filed 01/06/21 Page 2 of 2




5. Count III of Plaintiff’s complaint is DISMISSED WITHOUT

   PREJUDICE.

6. The complaint is DISMISSED WITHOUT PREJUDICE to the extent that

   it raises a supervisory liability claim against Defendants Tomko and

   Dempsey.

7. Plaintiff’s claim for injunctive relief is DISMISSED WITHOUT

   PREJUDICE.

8. Plaintiff’s request for punitive damages against Defendant Borough of St.

   Clair and against Defendants Tomko and Dempsey in their official

   capacities is DISMISSED WITH PREJUDICE.

9. Plaintiff may file an amended complaint in accordance with this order and

   the accompanying memorandum on or before January 27, 2021.

10. If Plaintiff declines to file an amended complaint by the above date,

   Defendants are directed to respond to the original complaint in accordance

   with the Federal Rules of Civil Procedure.

                                   s/Jennifer P. Wilson
                                   JENNIFER P. WILSON
                                   United States District Court Judge
                                   Middle District of Pennsylvania




                                      2
